IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
SYREETA HAMP, §
Plaintiff,
Vv. : Case No. 3:21-cv-00040-GHD-RP
C. R. BARD, INC. AND BARD
PERIPHERAL VASCULAR, INC. §
Defendants. :

ORDER GRANTING JOINT STIPULATION OF
DISMISSAL WITH PREJUDICE

On this day the Court considered the parties’ Joint Stipulation of Dismissal With Prejudice
[22]. The Court is of the opinion that the relief requested therein should be GRANTED.
IT IS THEREFORE ORDERED that said Stipulation is GRANTED and this case is
CLOSED and all claims asserted herein are DISMISSED WITH PREJUDICE, with each party to
bear its own attorneys’ fees and costs.

a al
SO ORDERED, this /Y day of July, 2021.

be. banatw

SENIOR U.S. DISTRICT JUDGE
